   Case: 2:20-cr-00158-SDM Doc #: 21 Filed: 03/10/21 Page: 1 of 4 PAGEID #: 29



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA

      vs.                                   Criminal Action 2:20-cr-158
                                            JUDGE SARAH D. MORRISON
DEVIN E. ROYAL



                          REPORT AND RECOMMENDATION

      The United States and defendant Devin E. Royal entered into a
plea agreement, executed under the provisions of Rule 11(c)(1)(C) of
the Federal Rules of Criminal Procedure, whereby defendant agreed to
enter a plea of guilty to an Information, ECF No. 2, charging him with
two (2) counts of possession with intent to distribute a mixture or
substance containing a detectable amount of cocaine base in violation
of 21 U.S.C. § 841.1 On March 10, 2021, defendant, assisted by his
counsel, participated in an initial appearance, arraignment and entry
of guilty plea proceeding.
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
      Defendant also waived his right to an indictment in open court
and after being advised of the nature of the charges and of his
rights.     See Fed. R. Crim P. 7(b).
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty



      1 In addition to specifying sentencing terms, the Plea Agreement, ECF
No. 3, includes an appellate waiver provision that preserves only certain
claims for appeal or collateral challenge.

                                        1
   Case: 2:20-cr-00158-SDM Doc #: 21 Filed: 03/10/21 Page: 2 of 4 PAGEID #: 30



plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Information
and the consequences of his plea of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.        Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on September 24, 2020, represents the
only promises made by anyone regarding the charges in the Information.
Defendant was advised that the District Judge may accept or reject the
plea agreement. Defendant was further advised that, if the District
Judge refuses to accept the plea agreement, defendant will be
permitted to withdraw his guilty plea but that, if he does not
withdraw his guilty plea under those circumstances, the District Judge
may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
      Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.2           He

      2 The statement of facts at one point mis-states the date upon which the
offense in Count 2 occurred. The parties agree that this was merely a
typographical error and that the offense charged in Count 2 occurred on
   Case: 2:20-cr-00158-SDM Doc #: 21 Filed: 03/10/21 Page: 3 of 4 PAGEID #: 31



confirmed that he is pleading guilty to Counts 1 and 2 of the
Information because he is in fact guilty of those offenses.           The Court
concludes that there is a factual basis for the plea.
      The Court concludes that defendant’s plea of guilty to Counts 1
and 2 of the Information is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
      It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1 and 2 of the Information be accepted.         Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
      In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.         Objections to the
presentence report must be made in accordance with the rules of this
Court.
      If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
      The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.



approximately the date charged in the Information.
                                       3
   Case: 2:20-cr-00158-SDM Doc #: 21 Filed: 03/10/21 Page: 4 of 4 PAGEID #: 32



See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).


March 10, 2021                                  s/ Norah McCann King
 Date                                            Norah McCann King
                                           United States Magistrate Judge
